Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 1 of 10 PageID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
LAWRENCE BLEERS,
Plaintiff,
Vv. CASE NO:
WAL-MART STORES EAST, LP,

Defendant.
f

DEFENDANT'S NOTICE OF REMOVAL

 

Defendant, WAL-MART STORES EAST, LP, (‘Walmart’), by and through
their undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(8),
and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the
action filed in the 20th Judicial Circuit Court in and for Lee County, Florida, Case
No. 2019-CA-5336, with full reservation of rights, exceptions and defenses, and in
support thereof states:

1. BACKGROUND

1. On or about August 20, 2019, Plaintiff commenced this action by filing
a Complaint against Wal-Mart Stores East, LP, in the 20th Judicial Circuit Court in
and for Lee County, Florida. See Pl.’s Compl. attached as Ex. “A.” The Complaint was
served on Wal-Mart Stores East LP, on August 26, 2019.

2. Plaintiff LAWRENCE BLEERS, alleges a claim for negligence against

Walmart as a result of injuries he allegedly sustained on October 5, 2016 when he

Page 1 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 2 of 10 PagelD 2

slipped and fell at the Walmart store located at 545 Pine Island Rd. in North Fort
Myers, Florida 33903.

3. Specifically, the Plaintiff alleges Walmart failed to maintain the
premises when he “slipped and fell on an unknown substance on the floor...” See Ex.
“A” at 7 8.

4, Plaintiffs’ Complaint is removable based on diversity of citizenship of
the parties, and because the claimed amount in controversy is in excess of $75,000.00
exclusive of interest, attorney’s fees, and costs.

5. Walmart attaches hereto and makes a part of this notice a copy of the
process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of
Florida in and for Lee County together with a docket sheet from the Clerk of the
Court. See attached as Composite Ex. “B.”

6. Walmart reserves the right to raise all defenses and objections in this
action after the action is removed to this Court.

II. REMOVAL IS TIMELY

7. In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of
Removal within thirty (30) days of the date that it received Plaintiffs Response to
Defendant's Request for Admissions. Plaintiffs Response to Defendant’s Request for
Admissions is the first “other paper” received after the filing of this action, from which
it could be ascertained that the case is one which was removable. The thirty (80) day
period commenced on October 9, 2019, when Plaintiff served Walmart with the

Plaintiffs Response to Defendant’s Request for Admissions.

Page 2 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 3 of 10 PagelD 3

8. Venue exists in the United States District Court for the Middle District
of Florida, because the 20th Judicial District in and for Lee County, where Plaimtiff
filed his state court Complaint against Walmart, is located within the Middle District
of Florida.

Ill. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

9. Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have onginal
jurisdiction of all civil actions where the matter in controversy exceeds the sum or
value of $75,000.00, exclusive of interest and costs, and is between — citizens of
different States.” This action satisfies the complete diversity of citizenship ~
requirement of 28 USC § 1332(a)}(1).

10. Wal-Mart Stores East, LP, was at the time of the alleged incident, and
is currently, a Delaware limited partnership.

11. WSE Management, LLC is the general partner and WSE Investments,
LLC, is the limited partner of Walmart. WSE Management, LLC and WSE
Investments, LLC were at the time of filing the Complaint, and still are Delaware
limited liability companies.

12. The sole member of WSE Management, LLC and the sole member of
WSE Investments, LLC is, and was at the time of the filing of the Complaint, Wal-
Mart Stores, East, LLC, an Arkansas Limited Liability Company.

13. The sole member of Wal-Mart Stores East, LLC, is and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.

Page 3 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 4 of 10 PagelD 4

14, Wal-Mart Stores, Inc. is a Delaware corporation that is a publically
traded company on the New York Stock Exchange and traded under the symbol
WMT. The principal place of business for Wal-Mart Stores, Inc. is Bentonville,
Arkansas. No publically traded entity owns more than 10% of the company.

15. The principal place of business for all of the above entities (Wal-Mart
Stores East, L.P., WSE Management, LLC, WSE Investments, LLC, Wal-Mart Stores
East, LLC, and Wal-Mart Stores, Inc.) is and was at the time of the filing of the
Complaint, Bentonville, Arkansas.

16. Hence, Defendant, Wal-Mart Stores East, LP is a citizen of both
Delaware and Arkansas, and is not a citizen of Florida.

17. Plaintiff is a citizen of the State of Florida residing in Lee County,
Florida. Plaintiff is a not a citizen of Delaware or Arkansas.

18. Plaintiffs Complaint specifically states that Plaintiffis a resident of Lee
County, Florida. See Ex. “A” at {| 2.

19. Further, in his sworn Answers to Interrogatories, Plaintiff identifies his
true fixed permanent home as Cape Coral, Florida 33909. See Plaintiffs Response to
Defendant’s Interrogatories attached as Ex. “C”.

20. The 11% Circuit has held “citizenship is equivalent to ‘domicile’ for
purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11%
Cir. 2002). Further, “[A] person’s domicile is the place of his true, fixed, and

permanent home and principal establishment, and to which he has the intention of

Page 4 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 5 of 10 PagelID 5

returning whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d

 

1247, 1249 (11 Cir. 2005).

21. Plaintiffs’ domicile in Lee County, Florida is equivalent to his
citizenship for purposes of establishing diversity. McCormick at 1257.

22. Because there exists complete diversity between Plaintiff and Walmart
who are citizens of different states, and because the claimed amount in controversy
exceeds ‘$75,000.00 exclusive of interest, fees, and costs, this action is removable
pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

IV. AMOUNT IN CONTROVERSY

 

23. The claimed amount in controversy exceeds $75,000.00, exclusive of
attorney's fees, costs and interest.

24. Although Plaintiffs Complaint alleges simply that the negligence action
exceeds the State of Florida circuit court jurisdictional minimum — “damages that
exceeds Fifteen Thousand Dollars ($15,000.00) (Ex. A, 41) — a review of the full
Complaint, Plaintiffs Response to Defendant's Request for Admissions, Plaintiffs
Response to Defendant’s Interrogatories, and medical records received to date
indicate that the claimed amount in controversy exceeds $75,000.

25. Plaintiff alleges in his Complaint that as a direct and proximate result
of the negligence of Walmart, Plaintiff LAWRENCE BLEERS suffered “bodily injury
in and about his body and extremities, resulting in pain and suffering, disability,
disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing

Page 5 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 6 of 10 PagelD 6

care and treatment, loss of earning, loss of the ability to earn money, and aggravation
of previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.” Ex. “A,” 49.

26. On October 9, 2019, Plaintiff served his response to Defendant’s Request
for Admissions, wherein he admits that he is seeking damages in excess of
$75,000.00. See copy of Plaintiffs Response to Defendant's Request for Admissions
attached as Ex. “D”.

27. According to Plaintiffs Response to Defendant's Interrogatories,
Plaintiff has incurred injuries to his neck, head, right wrist, and ribs resulting in
medical bills in excess of $156,417.04. See Ex. “C” at 910; 11.

28. Additionally, medical records received to date indicate Plaintiff incurred
treatment including a right sided posterior cervical fusion at C4-5 with lateral mass
screws.

29. Although Plaintiffs Complaint does not specify an amount in
controversy other than the state court $15,000.00 jurisdictional minimum, Plaintiffs
Response to Request for Admissions as well as a review of Plaintiffs Response to
Defendant’s Interrogatories and alleged injuries indicates that Plaintiffs claimed
damages exceed the jurisdictional minimum in this Court of $75,000.00. See
Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (MLD.
Fla. May 15, 2014), (Plaintiffs Response to Request for Admissions is competent

evidence of the amount in controversy).

Page 6 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 7 of 10 PagelD 7

30. Where, as here, a plaintiff makes “an unspecified demand for damages
in state court, a removing defendant must prove by a preponderance of the evidence
that the amount in controversy more likely than not exceeds the ... jurisdictional
requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1358, 1857 (11th Cir.
1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).

31. “Inthe Eleventh Circuit, a district court may consider the complaint and
any later received paper from the plaintiff as well as the notice of removal and
accompanying documents when deciding upon a motion to remand.” Katz v. J.C.
Penney Corp., Inc., 2009 WL 15382129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.
Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a
district court may consider evidence outside of the removal petition if the facts therein
existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316,
1320 (1 1th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949
(11th Cir. 2000).

32. Based upon the allegations in the Complaint, Plaintiffs alleged injuries, Plaintiffs
Response to Request for Admissions, Plaintiffs Response to Defendant's
Interrogatories, and asserted medical bills, the amount in controversy exceeds the
requisite $75,000.00. Medical bills received to date indicate that Plaintiff has
incurred at least $156,417.04 in medical bills. This does not take into account
Plaintiffs alleged future compensatory damages, nor Plaintiffs past and future non-

compensatory damages — “bodily injury in and about his body and extremities,

Page 7 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 8 of 10 PagelID 8

resulting in pain and suffering, disability, disfigurement, permanent and significant
scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earning, loss of the
ability to earn money, and aggravation of previously existing condition. The losses
are either permanent or continuing and Plaintiff will suffer the losses in the future.”
Ex. “A,” (9.

33. Thus, considering all of the information, the matter exceeds the $75,000
amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,
1062 (11th Cir. 2010) ([Clourts may use their judicial experience and common sense
in determining whether the case stated in a complaint meets federal jurisdictional
requirements.”). “Although separately the allegations in the Complaint, the medical
information, and Plaintiffs discovery responses would not prove by a preponderance
of the evidence that more than $75,000, is in controversy, together they suffice.”
Stephenson v. Amica Mutual Insurance Company, 2014 WL 4162781 (M.D. Fla. Aug.
21, 2014).

34. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32J RK,
2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant
established its burden of proving the amount in controversy exceeded $75,000.00
where the plaintiffs response to the defendant’s request for admissions admitted the
plaintiff was seeking damages in excess of $75,000. Jd. Further, the plaintiffs
response to request for admissions alone met the definition of an “other paper” under

§ 1446(c)(3)(A). Id. at *3. Thus, the court found the defendant established complete

Page 8 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 9 of 10 PagelD 9

diversity and that the defendant established that the amount in controversy exceeds
the minimum jurisdictional requirement; therefore, the court denied the plaintiffs
motion to remand. Id. at *5.

35. Additionally, the court concluded that an affirmative response to a
request for admission may establish the amount in controversy. See, e.g., Diaz v. Big
Lots Stores, Inc., Case No. 5:10-cv—319, 2010 WL 6793850 (MLD. Fla. Nov. 5, 2010).
The removing defendant properly established the amount in controversy by showing
an admission from the plaintiff admitting the damages exceeded the jurisdictional
amount. Id. at *3. Here, Plaintiffs alleged damages as admitted in his Response to
the Defendant’s Request for Admission alone exceed the jurisdictional minimum of
this court, and thus Walmart has established its burden of proving the amount in
controversy exceeds $75,000.00.

V. CONCLUSION
Because there exists complete diversity between Plaintiff and Walmart who
are citizens of different states, and because the amount in controversy exceeds
$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to
28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart
will promptly give written notice to Plaintiff, through his attorneys of record, and the
Clerk of the Circuit Court for the 20th Judicial Circuit in and for Lee County, Florida.
WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully
requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 2019-CA-5336, on the docket of the Court for

Page 9 of 10
Case 2:19-cv-00806-SPC-NPM Document1 Filed 11/08/19 Page 10 of 10 PagelD 10

the 20t6 Judicial Circuit in and for Lee County, Florida, be removed from that Court
to the United States District Court for the Middle District of Florida, and that this
Court assume full and complete jurisdiction thereof and issue all necessary orders

and grant all general equitable rehef to which Walmart is entitled.

Respectfully submitted,

/s/Amanda J. Sharkey Ross
Amanda J. Sharkey Ross
Madison P. Allen

 

HEREBY CERTIFY that on __ii{ 0e| iF I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to the following:

Derrick Isaac, Esquire

Florida Bar No. 88664

Morgan & Morgan

12800 University Drive, Suite 600

Fort Myers, Florida 33907

Telephone: 239.210.5341

Attorneys for Plaintiff

derrickisaac@forthepeople.com;

rjohnson@forthepeople.com
/s'Amanda J. Sharkey Ross
AMANDA J. SHARKEY ROSS
Florida Bar No. 598666
MADISON P. ALLEN
Florida Bar No. 1011247
Post Office Box 280
Fort Myers, Florida 33902-0280
Telephone: 239.344.1263
Fax: 239.344.1539
Attorneys for Defendant
Amanda.ross@henlaw.com
tracey.salerno@henlaw.com
madison.allen@henlaw.com
susan. peters@henlaw.com

 

Page 10 of 10
